                Case 18-10512-KBO               Doc 1971        Filed 09/30/20         Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                        :
In re:                                                  :   Chapter 11
                                                        :
Zohar III, Corp., et al.,1                              :   Case No. 18-10512 (KBO)
                                                        :
                                    Debtors.            :   Jointly Administered
                                                        :
                                                            Related to Docket No. 1915
                                                        :
                                                        :

 NOTICE OF FILING OF PROPOSED REDACTED VERSION OF PPMG’S OPPOSITION
 TO THE DEBTORS’ MOTION FOR AN ORDER DETERMINING DISPUTE BETWEEN
    THE DEBTORS AND PPMG RELATED TO PENDING OASIS TRANSACTION

      PLEASE TAKE NOTICE that, on September 4, 2020, PPMG'S Opposition to the
Debtors’ Motion for an Order Determining Dispute Between the Debtors and PPMG Related to
Pending Oasis Transaction (the “Brief”) [Docket No. 1915] was filed under seal with the Court.

       PLEASE TAKE FURTHER NOTICE that pursuant to Del. Bankr. L.R. 9018-1(d)(ii),
attached hereto as Exhibit A is the proposed redacted public version of the Brief.

Dated: September 30, 2020                                       COLE SCHOTZ P.C.

                                                            By: /s/ Patrick J. Reilley
                                                               Norman L. Pernick (No. 2290)
                                                               Patrick J. Reilley (No. 4451)
                                                               G. David Dean (No. 6403)
                                                               500 Delaware Avenue, Suite 1410
                                                               Wilmington, DE 19801
                                                               Telephone: (302) 652-3131
                                                               Facsimile: (302) 652-3117
                                                               npernick@coleschotz.com
                                                               preilley@coleschotz.com
                                                               ddean@coleschotz.com

                                                                – and –




         1
                  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
(9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
Square, c/o FTI Consulting, Inc., New York, NY 10036.


57772/0001-21383224v1
                Case 18-10512-KBO   Doc 1971       Filed 09/30/20   Page 2 of 2




                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   Robert Klyman (Admitted Pro Hac Vice)
                                                   333 South Grand Avenue
                                                   Los Angeles, CA 90071-3197
                                                   Telephone: (213) 229-7000
                                                   Facsimile: (213) 229-7520
                                                   rklyman@gibsondunn.com

                                                   Monica K. Loseman (Admitted Pro Hac Vice)
                                                   1801 California Street, Suite 4200
                                                   Denver, CO 80202-2642
                                                   Telephone: (303) 298-5784
                                                   Facsimile: (303) 313-2828
                                                   mloseman@gibsondunn.com

                                                   Randy M. Mastro (Admitted Pro Hac Vice)
                                                   Mary Beth Maloney (Admitted Pro Hac Vice)
                                                   200 Park Avenue
                                                   New York, NY 10166-0193
                                                   Telephone: (212) 351-4000
                                                   Facsimile: (212) 351-4035
                                                   rmastro@gibsondunn.com
                                                   mmaloney@gibsondunn.com


                                                   Counsel to Patriarch Partners Management
                                                   Group, LLC




                                               2
57772/0001-21383224v1
